Appeal from a decision and award of the Workmen’s Compensation Board. Claimant was engaged in a shoemaking plant pulling shoes from wooden lasts on which they were shaped and tacking on insoles. This had been his work for some months, but the board found that on December 13, 1950, the work of pulling shoes from the lasts involved unusual strain because the lasts had not been waxed for some time and therefore required greater than usual physical effort to remove. He suffered a heart attack which has been associated by medical opinion with the additional strain. After suffering the first attack of pain claimant rested and started to work again and after working a short time he “ began to feel the pain again ”. Such a record admits of the finding that was made that the condition was accidental in origin. (Cf. Matter of Kehoe v. London Guar. & Accident Ins. Co., 303 N. Y. 973.) Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.